192 S.E.2d 808 (1972)
213 Va. 346
Cecil WOOD, Jr.
v.
COMMONWEALTH of Virginia.
Supreme Court of Virginia.
November 27, 1972.
Philip J. Hirschkop, Alexandria, Richard E. Crouch, Arlington, on brief, for plaintiff in error.
Robert E. Shepherd, Jr., Asst. Atty. Gen., Andrew P. Miller, Atty. Gen., on brief, for defendant in error.
Before SNEAD, C. J., and CARRICO, HARRISON, COCHRAN, HARMAN and POFF, JJ.
PER CURIAM.
The defendant, Cecil Wood, Jr., was convicted by the trial court, sitting without a jury, of rape. He was sentenced to death. His petition for writ of error, which we granted, presented the sole question of the constitutionality of the death sentence.
Furman v. Georgia, 408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972), decided after we awarded the writ in this case, requires nullification of the defendant's death sentence, and so the sentence is vacated. However, the judgment of the trial court with respect to the guilt of the defendant is affirmed. The case will, therefore, be remanded to the trial court for a new trial upon the issue of punishment alone. Hodges v. Commonwealth, 213 Va. 316, 191 S.E.2d 794 (1972). The new trial shall be conducted in accordance with the guidelines approved in Snider v. Cox, 212 Va. 13, 181 S.E.2d 617 (1971), and explicated in Huggins v. Commonwealth, 213 Va. 327, 191 S.E.2d 734 (1972).
Affirmed in part, reversed in part, and remanded.